Name: Commission Regulation (EEC) No 3252/86 of 27 October 1986 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 302/8 Official Journal of the European Communities 28. 10. 86 COMMISSION REGULATION (EEC) No 3252/86 of 27 October 1986 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats HAS ADOPTED THIS REGULATION : Article 1 Article 5 (1 ) of Regulation (EEC) No 2041 /75 is hereby replaced by the following : ' 1 . As regards the products referred to in Article 1 (2) (c) of Regulation No 136/66/EEC and the products falling within subheadings 07.01 N II, 07.03 A II, 15.17 B I and 23.04 A II of the Common Customs Tariff, and without prejudice to the application of the provisions of Article 20b of the said Regulation, the licence or certificate shall be delivered on the third working day following the day on which the applica ­ tion is lodged. However, licences and certificates applied for under a tendering procedure opened under Article 5 of Council Regulation (EEC) No 1650/86 (') shall be issued immediately once the amount of the maximum refund for the tendering procedure in question has been fixed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 19 (3) thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 2041 /75 (3), as last amended by Regulation (EEC) No 2432/86 (4), provides for a period of five days for the issue of import or export licences and advance-fixing certifi ­ cates for olive oil ; whereas, to take account of the growth in trade, particularly following the accession of Spain and Portugal, and in order to facilitate such trade, the period for the issue of licences and certificates for olive oil should be shortened ; whereas, in the case of the tender ­ ing procedure provided for in Article 5 of Council Regu ­ lation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (*), it should be stipulated that licences and certificates are to be issued immediately once the amount resulting from the tender ­ ing procedure has been fixed ; whereas Regulation (EEC) No 2041 /75 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 0) OJ No L 145, 30. 5. 1986, p. 8 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 213, 11 . 8 . 1975, p. 1 . (4) OJ No L 210 , 1 . 8 . 1986, p . 44. 0 OJ No L 145, 30 . 5 . 1986, p. 8 . /